DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group/Invention I (claims 1-8 and 17, drawn to an ocular implant) in the reply filed on 26 February 2021 is acknowledged.
3.	The traversal is on the ground(s) that: 
I. “Applicant respectfully notes that the photobonding between the ocular implant and the eye tissue produces a strong photochemical bond, which does not make the lens easily detachable and is not reversible. As such, the claims recited in Group I and Group II are related such that examining both sets of claims together would not present a burden on the Office”. This is not found persuasive. 
Applicant's traversal has been carefully considered, but fails to establish error in the propriety of the present requirement for restriction and election. Though Applicant asserts that examination of all pending claims would not pose an undue burden on the Examiner, such is not an accurate assertion in light of the disparate nature of the presently claimed subject matter as noted in the Election of Species Requirement of 24 December 2020.
Consideration of the plurality of inventions that Applicant has claimed would significantly compromise and preclude a quality examination on the merits. Furthermore, execution of a search encompassing the entirety of Applicant's groups/inventions and/or 
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Moreover, it is further noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. Therefore, it is obvious that a comprehensive search of the copious amounts of patent and non-patent literature for each of the patentably distinct inventions and their permutations presently claimed would necessarily place an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
II. “Applicant further and respectfully disagrees with the allegation that the claims are related by combination and subcombination. Applicant’s amended claims do not meet the requirement for classifying the allegedly separate groups as combination and subcombination because amended claim 9 requires the limitations of claim 1. Similarly, new claim 18 also requires at least the limitations of claim 1”. This is not found persuasive. 
As explained in the Restriction Requirement of 24 December 2020, inventions II and I are related as combination and subcombination. Although claim 9 has been recently amended it is still a combination group/invention. This is also evidenced from dependent claim 10. The same reasoning applies to new claims 18 and 19. 
The requirement is still deemed proper and is therefore made FINAL.
4.	Applicant's election with traverse of IOL – Species B (Figures 4 and 5, which represents the embodiment with an outer surface of the polymer haptics being coated with the photoinitiating agent or comprising an outer layer of the polymer haptics where the photoinitiating agent is embedded) in the reply filed on 26 February 2021 is acknowledged. The traversal is on the ground(s) that “Applicant further and respectfully asserts that Species A and B should be grouped together because they are patentably indistinct”. This is not found persuasive. 
The specification, as originally filed, clearly present the embodiment of Figures 1 and 2 as a separate (i.e., distinct) embodiment from the one shown in Figures 4 and 5. Further, the specification, as originally filed, does not disclose a “hybrid” of both embodiments, i.e., the embodiment of Figures 1 and 2 is not disclosed as “comprising an outer layer of the polymer haptics where the photoinitiating agent is embedded”, and the embodiment of Figures 4 and 5 is not disclosed as comprising “multiple microfluidic channels through which the photoinitiating agent can flow for delivering the photoinitiating agent in an outer surface of the polymer haptics”.
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 3, 9-16, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/invention and species/embodiment, there 26 February 2021.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	Regarding independent claim 1, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(i) “a photoinitiating agent delivery means for providing a photoinitiating agent activatable by light” (“wherein the photoinitiating agent delivery means comprises an outer surface of the polymer haptics being coated with the photoinitiating agent or comprising an outer layer of the polymer haptics where the photoinitiating agent is embedded” or “wherein the photoinitiating agent delivery means comprises multiple microfluidic channels through which the photoinitiating agent can flow for delivering the photoinitiating agent in an outer surface of the polymer haptics”).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
8.	Regarding claim 4, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(i) “further comprises means for making the implant to be in a stretched state” (“wherein the means for making the implant to be in a stretched state comprises at least one tension ring” or “wherein the means for making the implant to be in a stretched state comprises at least one balloon”).



9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. The term "preferably" in claim 5 is a relative term which renders the claim indefinite. The term "preferably" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
b. Claim 8 recites the limitation "the tension ring or the balloon" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 2, 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reisin et al. (US PG Pub No. 2011/0029074 A1; cited in Applicant’s IDS) in view of Feaster (US 5,133,748 A; cited in Applicant’s IDS) and Tearney et al. (US PG Pub No. 2012/0035527 A1; cited in Applicant’s IDS).
Regarding independent claim 1 and independent claim 17, Reisin et al. ‘074 discloses an ocular implant (Figures 3-5 – IOL 50), which comprises: 
- an optical portion (Figures 3-5 – optic 52); and 
- at least two polymer haptics (Figures 3-5 – haptics 54) for fixation of the ocular implant to tissue inside an eye (Figures 6A and 6B – capsular bag 14; see also [0049], [0057], [0059]); wherein: 
for creating a photochemical bond between each polymer haptic and the tissue inside the eye ([0057]; [0059] [0103]; [0109]).
Although Reisin et al. ‘074 discloses utilizing a photopolymer as the adhesive on an overlapping area between each polymer haptics and the capsular bag ([0057]; [0059] [0103]; [0109]), Reisin et al. ‘074 is silent regarding utilizing a “photoinitiating agent”. Notice, however, photoinitiators are a key component to photopolymers, so any photopolymer must have a photoinitiator that allows the change of adhesive properties of the polymeric system with light stimuli (as suggested in [0103]; [0109]; and [0111]). Therefore, Reisin et al. ‘074 discloses “at least one portion of the haptics contains a photoinitiating agent”. 
Further, this is already known in the art. For example:
Feaster ‘748 teaches (Figures 1-13) an ocular implant (IOL 21) having an outer surface (wells 33) being coated with a photoinitiating agent (agent 35; see also Figure 14 for examples of photoinitiators) or comprising an outer layer (wells 33) where the photoinitiating agent is embedded, wherein the photoinitiator is activatable by light (e.g., laser) in order to induce a photochemical bond on an overlapping area between the ocular implant and tissue inside an eye (C9:L3-14 and Figures 9-13). Figure 8 of Feaster ‘748 shows the ocular implant as comprising haptics (91) having an outer layer where a photoinitiating agent (35) is embedded Feaster ‘748, with the invention of Reisin et al. ‘074, in order to induce a photochemical bond on an overlapping area between the ocular implant and tissue inside an eye.
Tearney et al. ‘527 teaches (Figure 1) an implant (100) having an outer surface being coated ([0102]; [0103]) with a photoinitiating agent ([0064]-[0070]; [0102]; [0103]) or comprising an outer layer where the photoinitiating agent is embedded ([0102]; [0103]), wherein the photoinitiator is activatable by light in order to induce a photochemical bond on an overlapping area between the implant and tissue ([0064]-[0070]; [0102]; [0103]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an implant having an outer surface being coated with a photoinitiating agent or comprising an outer layer where the photoinitiating agent is embedded, wherein the photoinitiator is activatable by light, as taught by Tearney et al. ‘527, with the invention of Reisin et al. ‘074, in order to induce a photochemical bond on an overlapping area between the implant and tissue.
Regarding claim 2, Reisin et al. ‘074 teaches wherein the photoinitiating agent delivery means comprises an outer surface of the polymer haptics being coated with the photoinitiating agent or comprising an outer layer of the polymer haptics where the photoinitiating agent is embedded ([0057]; [0059] [0103]; [0109]). Further, Reisin et al. ‘074 in view of each of Feaster Tearney et al. ‘527 teach said subject matter (Feaster ‘748 - C9:L3-14 and Figures 9-13; Tearney et al. ‘527 - [0064]-[0070]; [0102]; [0103]).
Regarding claim 7, Reisin et al. ‘074 in view of each of Feaster ‘748 and Tearney et al. ‘527 teach further comprises light guiding elements (Feaster ‘748 – C7:L31-46; Tearney et al. ‘527 – Figures 6 and 7A-7C - optical fiber – [0111] and [0112]).
Regarding claim 8, Reisin et al. ‘074 in view of Tearney et al. ‘527 teach wherein the light guiding elements are embedded in a balloon (Tearney et al. ‘527 – Figures 7A-7C – optical fiber 705 is at least partially embedded in balloon 720).

14.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Reisin et al. (US PG Pub No. 2011/0029074 A1; cited in Applicant’s IDS) in view of Feaster (US 5,133,748 A; cited in Applicant’s IDS) and Tearney et al. (US PG Pub No. 2012/0035527 A1; cited in Applicant’s IDS), as applied to claim 1 above, and further in view of Hanna (US 6,302,911 B1) and Park (US 8,603,166 B2).
Reisin et al. ‘074 in view of each of Feaster ‘748 and Tearney et al. ‘527 discloses the invention as claimed, except for particularly disclosing which further comprises means for making the implant to be in a stretched state. However, this is already known in the art. For example:
As recited in claim 5, Hanna ‘911 teaches (Figures 3, 4, 7, and 8) utilizing at least one tension ring (13) in order to make an ocular implant to be in a stretched state (C2:L5-10). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of utilizing at least one tension ring, as taught Hanna ‘911, with the invention of Reisin et al. ‘074, in order to make an ocular implant to be in a stretched state.
As recited in claim 6, Park ‘166 teaches (Figures 6-8 and 17-22) utilizing at least one balloon (balloon-like ring 140) in order to make an ocular implant to be in a stretched state (e.g., during accommodation, which is demonstrated in Figures 19 and 20). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of utilizing at least one balloon, as taught by Park ‘166, with the invention of Reisin et al. ‘074, in order to make an ocular implant to be in a stretched state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774